                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

RICHARD LEE SIMKINS, III,

        Plaintiff,                                    Case No. 3:18-cv-309

vs.

GRANDVIEW HOSPITAL, et al.,                           District Judge Walter H. Rice
                                                      Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

REPORT AND RECOMMENDATION1 THAT: (1) PRO SE PLAINTIFF’S UNOPPOSED
    MOTION FOR VOLUNTARY DISMISSAL (DOC. 158) BE GRANTED; (2) THIS
  ACTION BE DISMISSED WITHOUT PREJUDICE; (3) ALL PENDING MOTIONS
 (DOCS. 125, 130, 133, 141, 147, 152) BE DENIED WITHOUT PREJUDICE AS MOOT;
        AND (4) THIS CASE BE TERMINATED ON THE COURT’S DOCKET
______________________________________________________________________________

        This civil case is before the Court on pro se Plaintiff’s motion to voluntarily dismiss this

action without prejudice. Doc. 158. No opposition has been filed to Plaintiff’s motion, and the

time for doing so under the Court’s Local Rules has expired. See S.D. Ohio Civ. R. 7.2(a)(2). In

the absence of opposition, the undersigned RECOMMENDS that: (1) Plaintiff’s unopposed

motion for voluntary dismissal of this action (doc. 158) be GRANTED; (2) this action be

DISMISSED WITHOUT PREJUICE pursuant to Fed. R. Civ. P. 41(a)(2); (3) all remaining

pending motions (docs. 125, 130, 133, 141, 147, 152) be DENIED WITHOUT PREJUDICE AS

MOOT; and (4) this case be TERMINATED on the Court’s docket.



Date:   October 4, 2019                               s/ Michael J. Newman
                                                      Michael J. Newman
                                                      United States Magistrate Judge


        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
                           NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however,

this Report and Recommendation was served upon you by mail, this deadline is extended to

SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the

deadline to file objections by filing a motion for extension, which the Court may grant upon a

showing of good cause.

       Any objections filed shall specify the portions of the Report and Recommendation objected

to, and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based, in whole or in part, upon matters occurring of record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs.

       A party may respond to another party’s objections within FOURTEEN days after being

served with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ.

P. 6(d) if served on you by electronic means, such as via the Court’s CM/ECF filing system. If,

however, this Report and Recommendation was served upon you by mail, this deadline is extended

to SEVENTEEN DAYS by application of Fed. R. Civ. P. 6(d).

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).
